Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 1 of 11 PageID 569




                       Exhibit A
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 2 of 11 PageID 570

                                                                                  1

 1                         UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
 2                               EASTERN DIVISION
 3     JOHN E. REID AND ASSOCIATES, INC., )
                                          )
 4                    Plaintiff,          )
                                          )
 5          vs.                           )        No. 19 C 6781
                                          )
 6     NETFLIX, INC., et al.,             )        Chicago, Illinois
                                          )        January 7, 2020
 7                    Defendants.         )        9:48 o'clock a.m.
 8
                             TRANSCRIPT OF PROCEEDINGS
 9                      BEFORE THE HONORABLE MANISH S. SHAH
10
       APPEARANCES:
11
       For the Plaintiff:           COZEN O'CONNOR
12                                  BY: MR. JACK J. CARRIGLIO
                                         MR. COREY T. HICKMAN
13                                  123 North Wacker Drive, Suite 1800
                                    Chicago, Illinois 60606
14                                  (312) 382-3100
15     For the Defendants:          DENTONS U.S., L.L.P.
                                    BY: MS. NATALIE J. SPEARS
16                                       MS. JACQUELINE A. GIANNINI
                                    233 South Wacker Drive, Suite 5900
17                                  Chicago, Illinois 60606
                                    (312) 876-8000
18
19
20
21
22
                          COLLEEN M. CONWAY, CSR, RMR, CRR
23                             Official Court Reporter
                       219 South Dearborn Street, Room 1918
24                            Chicago, Illinois 60604
                                   (312) 435-5594
25                       colleen_conway@ilnd.uscourts.gov



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 3 of 11 PageID 571

                                                                                  2

 1           (Proceedings heard in open court:)
 2                 THE CLERK: 19 C 6781, John Reid And Associates
 3     versus Netflix.
 4                 MR. CARRIGLIO: Good morning, Your Honor. Jack
 5     Carriglio for John Reid And Associates.
 6                 MR. HICKMAN: Good morning, Your Honor. Corey
 7     Hickman for the plaintiff as well.
 8                 MS. SPEARS: Good morning, Your Honor. Natalie
 9     Spears and Jacqui Giannini from Dentons on behalf of
10     defendants.
11                 THE COURT: Okay. Good morning.
12                 So I have the motion for jurisdictional discovery. I
13     saw the response.
14                 Do you want to say anything in reply?
15                 MR. CARRIGLIO: I saw the response, too. Sure. Just
16     briefly, Judge.
17                 We filed a motion for jurisdictional discovery, and
18     we meant what we said. It's in an abundance of caution to add
19     some information on to the allegations we've already made about
20     the targeting of Reid by Ms. DuVernay here in Illinois.
21                 I looked at the response, and the response is,
22     basically, so what? So what if she targeted? So what if she
23     intended the harm to be inflicted here on Reid in Illinois?
24     Discovery wouldn't do us any good because we'd have to be able
25     to show either that she came to Illinois or that she controlled



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 4 of 11 PageID 572

                                                                                  3

 1     the distribution in Illinois.
 2                 And then they cite a number of cases that are
 3     non-defamation cases in support of that. We've looked again at
 4     the cases, Judge, including the ones that we've cited, starting
 5     with Calder, the Supreme Court case, which was a defamation
 6     case against the National Enquirer. We're an editor who had
 7     never been to California, but who was found to have targeted
 8     the plaintiff there in the article, in the offensive article.
 9     The Supreme Court held that jurisdiction over that editor was
10     appropriate.
11                 We've looked at Walden, a non-defamation case; INSTAR
12     , another non-defamation case. All those cases and their
13     discussions carve out a niche for defamation because of the
14     unique nature of the offense; that it actually -- the tort here
15     actually occurred in Illinois when the disparaging and false
16     article was read by third parties, by Reid's customers, here in
17     the home state of Reid.
18                 They've also cited one of your own cases, Your Honor,
19     the Intelius case, not a defamation case, where you did not
20     find that personal jurisdiction existed, but I believe in that
21     case, you pointed out: Well, nobody made any allegations about
22     targeting or anything like that.
23                 We don't make our allegations in a vacuum, Judge. We
24     show within the context of this program that Ms. DuVernay was
25     on a mission to assign blame, to hold people accountable, and



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 5 of 11 PageID 573

                                                                                  4

 1     one of the people she targeted was Reid.
 2                 And that's why we made the allegations that we did.
 3     We can color them up with some more information that we think
 4     we could get rather quickly, and have a brief deposition with
 5     Ms. DuVernay to show that she did, indeed, target. And they
 6     didn't deny it in her declaration, so it stands uncontroverted.
 7                 THE COURT: May I interrupt with a question?
 8                 MR. CARRIGLIO: Yeah.
 9                 THE COURT: Do you agree that if Netflix's
10     substantive motion to dismiss is successful that those theories
11     would equally apply to the substantive theories you're lodging
12     against the remaining defendants?
13                 MR. CARRIGLIO: Well, I -- as I understand what --
14                 THE COURT: And keep in mind that I am asking these
15     questions solely with the eye towards should jurisdictional
16     discovery be authorized --
17                 MR. CARRIGLIO: Right.
18                 THE COURT: -- at this moment.
19                 MR. CARRIGLIO: Yeah, I -- I get it, that what I
20     believe they said in their response was that why don't we hold
21     off on this until you decide the motion to dismiss for failure
22     to state a claim. Even though that is Netflix's motion, they
23     add DuVernay in just in case there is jurisdiction over her.
24                 Is that going to harm us if we wait to decide the
25     jurisdiction on DuVernay or jurisdictional discovery on



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 6 of 11 PageID 574

                                                                                  5

 1     DuVernay until after we've ventilated the Netflix motion? No,
 2     I can't say that it will. And we will be responding to the
 3     Netflix motion. We believe Your Honor will be denying that
 4     motion. But we're willing to see that through.
 5                 But I did feel compelled to bring this motion to air
 6     it out and show that there's no doubt that she targeted, and
 7     that targeting in the manner that it was done here is
 8     sufficient to confer jurisdiction.
 9                 There is also this --
10                 THE COURT: Okay. Well, let me --
11                 MR. CARRIGLIO: Yeah, yeah.
12                 THE COURT: Then let me just cut us short, then.
13                 The motion for jurisdictional discovery is denied.
14     If I conclude that what's alleged in the complaint is
15     sufficient, then you don't need jurisdictional discovery.
16                 If I conclude that what's alleged in the complaint
17     isn't sufficient, discovery still might not be warranted
18     because the question would -- is really whether you have a
19     colorable or prima facie case for personal jurisdiction, and
20     that showing should be met before jurisdictional discovery is
21     permitted.
22                 The requested discovery, what you've articulated as
23     what you're asking for, is overbroad. I mean, all
24     communications about Reid is not narrowly targeted to issues of
25     targeting or personal jurisdiction. The identity of the Array



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 7 of 11 PageID 575

                                                                                  6

 1     entity that's referenced in the credits is not a fact that goes
 2     to whether the named defendant targeted Illinois through its
 3     tortious conduct and such that there's personal jurisdiction
 4     over the named defendant.
 5                 And jurisdictional discovery at this moment would be
 6     unduly burdensome when there's a substantive motion to dismiss
 7     that's pending.
 8                 And I still haven't resolved the threshold question
 9     of personal jurisdiction, which is whether you have a colorable
10     or prima facie case. And I'll give you an opportunity to make
11     that argument. The briefing schedule that we have in place
12     anticipated you making a substantive response to the motion to
13     dismiss for lack of personal jurisdiction on the same schedule
14     as your response for the Netflix motion.
15                 And so I'll give you the opportunity to make any
16     other arguments you want to make; including if you want to
17     submit any declarations or affidavits in response to the
18     declarations that they're submitting, we can do that.
19                 And I should note that this doesn't mean that I am
20     necessarily accepting Ms. DuVernay's declaration for the truth
21     of the matters asserted. And if there's material dispute of
22     facts that go to issues of personal jurisdiction, then we
23     should have an evidentiary hearing and not resolve that just on
24     the papers.
25                 But for now, the question is whether plaintiff has



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 8 of 11 PageID 576

                                                                                  7

 1     raised a colorable or prima facie case for personal
 2     jurisdiction, and you don't need discovery to do that. And the
 3     underlying premise of all of this is that you should conduct a
 4     pre-suit investigation to warrant haling people into court, and
 5     we can get to the bottom of all that through the briefing that
 6     we've already got in place.
 7                 And so the motion for jurisdictional discovery is
 8     denied. Things may change if how I resolve the merits of the
 9     motion to dismiss for personal jurisdiction might lead us to
10     think there are some facts in dispute and we need to get to the
11     bottom of those facts, and I'll be sure to give everybody the
12     appropriate tools that they would need to flesh those facts out
13     if a factual dispute is necessary to resolve.
14                 MR. CARRIGLIO: Judge, may I just -- so I'll -- we'll
15     be responding to both motions. And I hear your ruling on
16     the -- you know, on the jurisdictional discovery, at least
17     certainly for now.
18                 Could we have until Wednesday to file these
19     responses, Judge?
20                 THE COURT: Yes.
21                 MR. CARRIGLIO: I could use a few extra days.
22                 THE COURT: The next thing on my agenda was to
23     confirm the briefing schedule and whether you can meet it as
24     currently set or if we need to make any adjustments.
25                 MR. CARRIGLIO: A few more days would help.



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 9 of 11 PageID 577

                                                                                  8

 1                 THE COURT: So you're asking now for January 15th to
 2     respond to the motions?
 3                 MR. CARRIGLIO: Yes.
 4                 THE COURT: Is that right? And then how much time
 5     would the defendants like to reply?
 6                 MS. SPEARS: I don't recall the date that we had
 7     before.
 8                 MR. CARRIGLIO: You had January 31st before.
 9                 MS. SPEARS: We had January 31st? If we could just
10     get commensurate time after that? What would --
11                 THE COURT: So it'd be February 5th.
12                 MS. SPEARS: What would that come to?
13                 THE COURT: It's a three-week --
14                 MS. SPEARS: February 5th? Is that -- could we just
15     add two days to that, to February 7th?
16                 THE COURT: Sure.
17                 MS. SPEARS: And I have one other housekeeping
18     matter, if I may?
19                 THE COURT: Yeah.
20                 MS. SPEARS: The status is set for February 20th, and
21     I have an oral argument in the Second Circuit in New York on
22     that date, which I didn't realize when it was originally set.
23     Otherwise, I would have raised it. But if we could push that
24     to the following week, I would greatly appreciate it.
25                 THE COURT: In light of the adjustment that we've



                  Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 10 of 11 PageID 578

                                                                                   9

 1     made in the briefing schedule, what I'd like to do is move our
 2     status to the first week in March.
 3                 THE CLERK: Everyone, how does Thursday, March 5th at
 4     9:30 work for you?
 5                 MS. SPEARS: Fine.
 6                 MR. CARRIGLIO: That's fine.
 7                 MS. SPEARS: Thank you.
 8                 THE COURT: Is there anything else we should cover
 9     this morning?
10                 MR. CARRIGLIO: I don't think so, Judge.
11                 THE COURT: Thank you.
12                 MS. SPEARS: Thank you very much.
13                 MS. GIANNINI: Thank you.
14                 MR. CARRIGLIO: Thank you.
15           (Proceedings concluded.)
16
17
18
19
20
21
22
23
24
25



                   Colleen M. Conway, Official Court Reporter
Case 2:20-cv-00180-JLB-MRM Document 36-1 Filed 06/10/20 Page 11 of 11 PageID 579



 1                              C E R T I F I C A T E
 2
 3
 4
 5                       I, Colleen M. Conway, do hereby certify that the
 6     foregoing is a complete, true, and accurate transcript of the
 7     proceedings had in the above-entitled case before the
 8     HONORABLE MANISH S. SHAH, one of the Judges of said Court, at
 9     Chicago, Illinois, on January 7, 2020.
10
11
12               /s/ Colleen M. Conway, CSR, RMR, CRR             05/20/20
13                      Official Court Reporter                     Date
                     United States District Court
14                  Northern District of Illinois
                           Eastern Division
15
16
17
18
19
20
21
22
23
24
25



                   Colleen M. Conway, Official Court Reporter
